Citation Nr: 1606118	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-01 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 27, 2009, for the assignment of a 10 percent disability rating for residual scars status post right hand crush injury with lacerations.

2.  Entitlement to an effective date earlier than May 27, 2009, for the assignment of a 10 percent disability rating for a residual scar status post appendectomy.

3.  Entitlement to an effective date earlier than May 27, 2009, for the assignment of a 10 percent disability rating for a right wrist strain associated with residual scars status post right hand crush injury with lacerations.

4.  Entitlement to an effective date earlier than May 27, 2009, for the assignment of a 10 percent rating for a left thumb injury associated with residual scars status post right hand crush injury with lacerations.  



REPRESENTATION

Veteran represented by:	Otis L. Weldon, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Atlanta, Georgia, certified the appeal to the Board.  

The Veteran was afforded an opportunity to present testimony at a hearing before the Board; however, he failed to appear.  He has not presented information sufficient to establish good cause for not attending the hearing, nor has he requested that the hearing be rescheduled.  As such, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Veteran has also appealed the issues of entitlement to increased ratings for a mood disorder, right carpal tunnel syndrome, right knee instability, right knee degenerative arthritis, and entitlement to service connection for a low back disorder, a left knee disorder, and a left hand/wrist disorder.  See December 2015 supplemental statement of the case (SSOC).  However, these issues have not yet been certified to the Board by the Agency of Original Jurisdiction (AOJ), indicating that the AOJ may be taking further action on these claims.  Therefore, the Board does not have jurisdiction of those issues at this time. 

The Veteran has also filed a notice of disagreement (NOD) with the issues of entitlement to service connection for a left shoulder disorder, bilateral leg pain/neuropathy, and a right eye disorder.  A statement of the case (SOC) was issued in December 2015; however, at the time of this decision, a substantive appeal has not been filed.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for residuals of a right hand injury and for residuals of an appendectomy on September 19, 2006.

2.  Resolving reasonable doubt in the Veteran's favor, the residual scars of the right hand injury and the residual scar of the appendectomy have been painful since the effective date of service connection, September 19, 2006.

3.  Resolving reasonable doubt in the Veteran's favor, since the date he filed his claim on September 19, 2006, the right wrist strain has resulted in pain and limited motion, with additional functional limitation due to pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use.  

4.  Resolving reasonable doubt in the Veteran's favor, since the date he filed his claim on September 19, 2006, the right thumb injury has resulted in pain and limitation of function.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 19, 2006, but no earlier, for the assignment of a 10 percent rating for residual scars of a right hand injury have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date of September 19, 2006, but no earlier, for the assignment of a 10 percent rating for a residual scar of an appendectomy have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date of September 19, 2006, but no earlier, for the assignment of a 10 percent rating for a right wrist strain have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date of September 19, 2006, but no earlier, for the assignment of a 10 percent rating for a right thumb injury have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In this case, the Veteran filed claims for increased ratings for residual scars of a right hand injury and a residual scar of an appendectomy in May 2009.  An August 2009 VCAA notice letter explained the evidence necessary to substantiate a claim for an increased rating.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter was provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With the grant of increased ratings, the benefits sought on appeal were not only substantiated, they were proven.  The matters adjudicated below arise from a notice of disagreement with the effective dates assigned, by way of a NOD with the October 2009 rating decision.  The receipt of a NOD did not give rise to further VCAA notice requirements.  Thus no further VCAA notice was required with respect to the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records were obtained, and a VA examination was conducted in September 2009.  There is no indication in the record that additional evidence relevant to the effective date issues is available and not part of the claims file.  The effective dates assigned herein are based on VA examinations and procedural documents already in the file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.


II.  Law and Analysis

In this case, a May 2009 rating decision granted service connection for residual scars of a right hand injury and a residual scar of an appendectomy.  Initial noncompensable ratings were awarded effective from September 19, 2006.  The Veteran was notified of the decision on May 11, 2009.  

On May 27, 2009, the Veteran filed claims for increased ratings.  Specifically, he requested that his "Service connected disability for the following conditions be increased since these disabilities have increased in severity:  (1) Residual scars status post crush injury with lacerations right hand (also claimed as right hand and numbness)  There is sever[e] pain and numbness in the hand and from the scar.  (2) Service connection for residual scar, status post appendectomy claimed as misdiagnosed appendicitis.  There is sever[e] pain to the touch."  

In September 2009, the Veteran was afforded a VA examination.  This evidence was secured within one year of the May 2009 rating decision that granted service connection for the residual scars of the right hand injury and appendectomy.  

In an October 2009 rating decision, the RO granted an increased rating of 10 percent for residuals scars of the right hand injury, an increased rating of 10 percent rating for a residual scar of the appendectomy, a separate 10 percent rating for a right wrist strain, and a separate 10 percent rating for a right thumb injury.  The evaluations were awarded effective from May 27, 2009, which was the date that the RO determined that an increased rating claim was received.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  The RO based the rating decision on the findings of the September 2009 VA examination.  

The Veteran has asserted that the effective dates assigned should date back to his original claim for service connection in September 2006.  See January 2012 substantive appeal (VA Form 9).  

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the appellant's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

The effective dates for "staged ratings" are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In determining when an increase is "factually ascertainable," look to all of the evidence including testimonial evidence and expert medical opinions as to when the increase took place.  VAOPGCPREC 12-98. 

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p) , 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Here, the Veteran filed his original claim for service connection on September 19, 2006.  The RO granted service connection for residual scars of a right hand injury and for a residual scar of an appendectomy in a May 2009 rating decision.  Subsequently, the Veteran filed a "claim for increase," which was received within one year of the May 2009 rating decision.  In addition, within one year of the May 2009 rating decision, the RO secured additional VA medical evidence pertinent to the claim (e.g., a September 2009 VA examination). 

Under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period (one year for a rating decision and 60 days for a SOC), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA must evaluate submissions received during the appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Court has also indicated that § 3.156(b) is a veteran-friendly provision that allows the assignment of an effective date of the original claim when certain requirements are met.  See also 72 Fed. Reg. 28,778 (May 22, 2007) (explaining that §§ 3.156(b) and 3.400 "provide a claimant-friendly effective date rule for awards based on evidence received while a claim is on appeal or before the appeal period expires").  If VA could merely determine finality of a rating decision without considering this provision, it would not only be not-veteran-friendly but also create the possibility that VA, by not considering evidence and waiting for the decision to be final, deprived the veteran of an earlier effective date associated with the claim.  See Young v. Shinseki, 22 Vet. App. 461 (2009).  Section 3.156(b) may apply whenever the Board is making a finding or conclusion involving the finality of a rating decision, including in:  earlier effective date claims, claims to reopen, claims involving CUE, and questions regarding the timeliness of an NOD or appeal.

The principle of staged ratings may be applied in considering the effective date of an evaluation as either part of the initial disability evaluation or as part of a claim for increase.  See e.g., Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In the present case, as described above, the effective date issue on appeal does not stem from an "increased rating" in the traditional sense.  The distinction is important for effective date purposes.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Rather, it stems from the original September 2006 claim for service connection. 

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  Compare 38 C.F.R. §§ 3.400(b)(2)(i) with 38 C.F.R. §§ 3.400 (o)(2).  With the application of 38 C.F.R. § 3.156(b), the effective date issue on appeal stems from a disagreement with an evaluation following the grant of service connection; therefore, the "factually ascertainable" provisions for earlier effective dates for increased ratings would not apply here.  See Rice, 22 Vet. App. at 453-54.  This is actually to the Veteran's benefit because the Board must consider a potential earlier effective date back to the original September 2006 claim, as opposed to merely one year before the May 2009 "so-called" claim for increase.  See 38 U.S.C.A. §§ 5110(a), (b)(2); 38 C.F.R. §§ 3.400(b)(2)(i), (o)(2). 

Again, the general default rule is that the effective date of an award for an initial claim for compensation is the later of (1) the date of receipt of the claim application, or (2) the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As to the date of claim, in the present case, the date of receipt for the initial claim for service connection is September 19, 2006.  A review of the claims folder reveals no informal or formal claim for service connection between the Veteran's discharge from service in September 1992 until the September 19, 2006, claim for service connection was received.  38 C.F.R. §§ 3.1(p), 3.155(a).  The Veteran and his representative have not asserted otherwise, nor have they appealed the effective date for the grant of service connection.

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.


A.  Scars

The Veteran's service-connected residual scars of the right hand injury and of the appendectomy have been evaluated under Diagnostic Code 7804.

The rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, although a veteran may request evaluation under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008). 

In this case, the Veteran's claim for service connection was received in September 2006.  Therefore, the pre-October 2008 version of the schedular criteria is applicable.  Although the Veteran has not requested evaluation under the revised criteria, the Board notes that both the pre- and post- October 2008 versions of the schedular criteria have been utilized in this case.  

Under the old version of Diagnostic Code 7804, scars which are superficial and painful on examination are rated as 10 percent disabling.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (prior to October 23, 2008).

Under the revised version of Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective on or after October 23, 2008).

The Veteran's service treatment records indicate that he underwent an appendectomy in February 1989.  In addition, he sustained a crush injury to his right dorsal forearm in February 1992.  There was a 2 centimeter clean laceration to the distal dorsal right forearm and a superficial laceration of the vertical forearm/wrist.  There was an abrasion on the palmar forearm/wrist with decreased ability to extend the wrist likely secondary to pain.  He received three sutures, and x-rays were negative for fracture.  He was instructed to keep his arm elevated overnight.  

In September 2006, the Veteran filed claims for service connection for residuals of the appendectomy and right hand injury.  The claims were initially denied in an August 2007 rating decision.  The Veteran filed a NOD, and a VA examination was conducted in March 2009.  

The report of the March 2009 VA examination indicates that the Veteran had an appendectomy in 1989 and complained of sharp cramps at times with sudden movement.  There was a post-surgical scar located on his right lower quadrant that measured about 8 centimeters by 2 centimeters.  The scar had tissue loss, adherence, keloid formation, hyperpigmentation, and abnormal texture of less than six square inches.  There was no tenderness, disfigurement, ulceration, instability, hypopigmentation, inflammation, edema, and limitation of motion.

Relating to the right hand injury, the Veteran complained of pain in the right hand and wrist, which traveled up his right extremity to his shoulder.  He also complained of numbness.  On physical examination, there was a level scar located on the right dorsal distal forearm, which measured about 4 centimeters by 0.6 centimeters.  The scar had abnormal texture of less than six square inches.  There was also a scar located on his right thumb, which was elevated and measured about 5 centimeters by 1 centimeter.  The scar had hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  Regarding both scars, there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or limitation of motion.  On neurological examination, his upper extremities were normal.  

The March 2009 VA examiner conducted another examination in September 2009.  Relating to the appendectomy scar, the Veteran complained of pain and skin breakdown when touched and occasional cramps on his right side.  On physical examination, there was a post-surgical scar on the right lower quadrant that measured 9 centimeters by 2 centimeters.  The scar was not painful on examination, and there was no skin breakdown.  The examiner indicated that the scar was deep with underlying tissue damage.  Inflammation was present, and there was diffuse tenderness.  Edema was absent, and there was no keloid formation.  The scar did not limit motion, and there was no limitation of function.  The scar was not disfiguring.  

Relating to the right hand injury, the Veteran complained of pain and skin breakdown.  He stated that the scars were painful to the touch and that his hand was numb quite frequently with use.  He said the scar limited him by causing numbness while writing or working.  On physical examination, the examiner noted three scars - one on the right dorsal thumb and two on the right wrist.  On the right dorsal thumb, there was a nonlinear scar that measured 3 centimeters by 4 centimeters, with an area of 12 square centimeters.  The scar was painful on examination.  There was no skin breakdown.  The examiner indicated that the scar was deep with underlying tissue damage and mild keloid formation.  There was no inflammation, edema, limitation of motion, or limitation of function associated with the scar.  The scar was not disfiguring.

On the right wrist, there was a v-shaped nonlinear scar that measured 1 centimeter by 0.5 centimeter with an area of 1.5 square centimeters.  The scar was not painful on examination, and there was no skin breakdown.  The examiner indicated that the scar was deep with mild keloid formation.  There was inflammation, edema, limitation of motion, or limitation of function associated with the scar.  The scar was not disfiguring.

There was also a rectangular nonlinear scar on the dorsal right wrist that measured 1 centimeter by 2 centimeters with an area of 2 square centimeters.  The scar was painful on examination.  There was no skin breakdown.  The examiner indicated that the scar was deep with underlying tissue damage.  There was no keloid formation, inflammation, edema, limitation of motion, or limitation of function.  The scar was not disfiguring.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that an effective date of September 19, 2006, is warranted for the 10 percent rating for residual scars of the right hand injury and for the 10 percent rating for a residual scar of the appendectomy.  The Board notes that the scars resulting from the right hand injury occurred in 1992, more than 17 years before they were examined in 2009.  The scar that resulted from the appendectomy occurred in 1989, more than 20 years before it was examined in 2009.  The same VA examiner evaluated the Veteran in March 2009 and September 2009.  Relating to the right hand injury, the VA examiner indicated that the scars were not tender in March 2009, but that two of three scars were painful in September 2009.  Relating to the appendectomy, the VA examiner indicated that the scar was not tender in March 2009, but that there was diffuse tenderness in September 2009.  There no explanation for this change in the six months between examinations, and it seems that the scars have been relatively stable since the original injuries in 1989 and 1992.  Therefore, it appears that the different findings were based on either different reporting by the examiner or different reporting by the Veteran, rather than an actual change in the underlying disabilities.  Under these circumstances, reasonable doubt should be resolved in the Veteran's favor.  Therefore, the Board finds that the Veteran's scars have been painful since the effective date of service connection and that 10 percent ratings are warranted effective from September 19, 2006.


B.  Right Wrist Strain

The Veteran's service-connected right wrist strain has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under Diagnostic Code 5215, limitation of motion of the wrist (dominant and nondominant) warrants a 10 percent rating with dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

The March 2009 VA examination demonstrated some limitation of motion of the Veteran's right wrist.  He had normal dorsiflexion and palmar flexion to 70 and 80 degrees with pain occurring at 50 and 70 degrees, respectively.  Radial deviation was limited to 15 degrees, and ulnar deviation was limited to 40 degrees with pain at the endpoints.  The examiner indicated that joint function was additionally limited by the following after repetitive use:  pain, fatigue, weakness, lack of endurance, and incoordination.  However, there was no additional limitation of motion with repetitive use.  

The report of the September 2009 VA examination indicated that the Veteran's right wrist range of motion was limited to 35 degrees on dorsiflexion, to 30 degrees on palmar flexion, to 10 degrees of radial deviation, and 25 degrees of ulnar deviation, with pain at the endpoints.  The examiner indicated that joint function was additionally limited by the following after repetitive use:  pain, fatigue, weakness, and lack of endurance.  However, there was no additional limitation of motion with repetitive use.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that an effective date of September 19, 2006, is warranted for a 10 percent rating for the right wrist strain.  The Board notes that the right wrist strain resulted from the right hand injury that occurred in 1992, more than 17 years before it was examined in 2009.  The VA examiner indicated that there was limitation of motion of the right wrist in March 2009 and September 2009, with varying degrees of limitation.  Although limitation of motion was not compensable under Diagnostic Code 5215, the RO assigned a 10 percent rating based on findings of tenderness, edema, guarding of movement, the functional limitations described by the VA examiner, and the Veteran's report of recurrent pain and limitation of use.  See October 2009 rating decision.  Thus, the RO considered all the Veteran's right wrist symptoms and functional impairment in assigning the 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board notes that the Veteran had essentially the same right wrist symptoms in March 2009 with slightly better range of motion.  Given the Veteran's reports of right wrist pain, limitation of motion shown in service, and limitation of motion shown after service, the Board finds that a 10 percent rating is warranted for the right wrist strain since the effective date of service connection on September 19, 2006.  

C  Right Thumb Injury

The Veteran's service-connected right thumb injury has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  Under Diagnostic Code 5228, limitation of motion of the thumb (dominant and nondominant) warrants a 10 percent rating with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

The March 2009 VA examination report indicates that the Veteran showed no difficulty tying his shoelaces, fastening buttons, or picking up and tearing a piece of paper.  With the thumb attempting to oppose the fingers of the right hand, the measurement between the tip of the thumb and each finger was 0 centimeters.  The measurement between the pad of the right thumb and each finger was also 0 centimeters.  Right hand strength was within normal limits.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

The report of the September 2009 VA examination indicates that the Veteran was able to tie his shoelaces and fasten buttons without difficulty.  He was also able to pick up a piece of paper and tear it without difficulty.  With the right thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of each finger was 0 centimeters.  The measurement between the pad of the right thumb and each finger was 0 centimeters.  Right hand strength was slightly reduced.  Joint function was additionally limited by the following after repetitive use:  pain, fatigue, weakness, lack of endurance, and incoordination.  Pain had the most functional impact.  There was no ankylosis.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that an effective date of September 19, 2006 is warranted for a 10 percent rating for the right thumb injury.  Although limitation of motion was not compensable under Diagnostic Code 5228, the RO assigned a 10 percent rating based on findings of tenderness, painful motion, mildly reduced hand strength, the functional limitations described by the VA examinations, and the Veteran's report of recurrent pain and limitation of use.  Thus, the RO considered all the Veteran's right thumb symptoms and functional impairment in assigning the 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board notes that the Veteran reported the same right thumb symptoms in March 2009 as in September 2009.  Given his consistent reports of right thumb pain and limitation of use, the Board finds that a 10 percent rating is warranted for the right thumb injury since the effective date of service connection on September 19, 2006.  


ORDER

An effective date of September 19, 2006, but no earlier, for a 10 percent rating for residual scars of a right hand injury is granted, subject to controlling regulations governing the payment of monetary awards.

An effective date of September 19, 2006, but no earlier, for a 10 percent rating for a residual scar of an appendectomy is granted, subject to controlling regulations governing the payment of monetary awards.

An effective date of September 19, 2006, but no earlier, for a 10 percent rating for a right wrist strain is granted, subject to controlling regulations governing the payment of monetary awards.

An effective date of September 19, 2006, but no earlier, for a 10 percent rating for a right thumb injury is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


